DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-27 of copending Application No. 17/091,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application require each feature as required by the claims of the instant application.  More specifically the co-pending application is directed to a part composed of, at least in part, a steel material which encompasses the steel material as set forth in the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of linked document or executable code. Applicant is required to delete the embedded hyperlink and/or other form of executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other executable code. See MPEP § 608.01.  Executable links appear in the present specification at least at pages 10, 16 and 22.

Claim Interpretation
	A number of dependent claims further restrict a member of a selectable member of a parent claim.  Defendant claims are interpreted as requiring all of the features of each parent claim and in addition the requirements imposed by the instant dependent claim.  Where a dependent claim further restricts members of a selectable group of a parent claim the claim is interpreted as if the further limited member of the parent claim is selected, then the selection is restricted within the requirements of the instant dependent claim. For example, claim 1 requires at least one metallic element selected from M, M’, M’’ or mixtures thereof where dependent claim 5 requires that M is titanium, iron, chromium, or mixtures thereof.  In this instance claim 5 limits the selection of M to titanium, iron, chromium, or mixtures thereof, but does not require M.  i.e. claim 5 requires at least one metallic element selected from: (i) titanium, iron, chromium or mixtures thereof, (ii) M’, (iii) M’’ or (iv) mixtures thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (Effect of heat treatment on microstructure and mechanical properties of 316L steel synthesized by selective laser sintering, Materials Science & Engineering A, 748 (2019) pages 205-212).
Regarding applicants’ claims 1, 20, and 24, Salman et al. disclose a sintered stainless-steel powder composed of a matrix and precipitates.  One of ordinary skill in the art would understand the compositional proportions to be substantially identical to the materials form which it was made.  Salman et al. disclose the stainless 316L powder to comprise 16-18.5 wt. % chromium, 10-14 wt. % nickel, 2-3 wt. % molybdenum, less than 2 wt. % manganese, less than 1 wt. % silicon and a balance of iron.  The examiner takes official notice that 316L stainless steel contains 0.03 wt. % carbon.  Salman et al. do not appear to explicitly disclose the presence of oxygen, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical characteristics including composition.   Given that both applicants and Salman et al. disclose the selective laser melting of a 316L powder (Salman et al. Table 1, present specification at page 23 paragraph 3 and page 28 - section 1.1.1), the resulting compositions would be expected to be substantially identical including the oxygen content.
Salman et al. disclose a microstructure which includes equiaxed grains from 45 to 102 µm (page 207), which overlaps applicants’ claimed range of 10 to 50µm. One of ordinary skill in the art at the time of the invention would have found it obvious to select from the compositional proportions and processing conditions disclosed by Salman et al. including those which result in a composition and grain size which falls within applicants presently claimed requirements. 
Regarding applicants’ claims 2-4, Salman et al. disclose the grains to be oriented randomly, therefore the equiaxed morphology would include both the parallel and perpendicular orientations and result in a ratio of approximately 1 (page 207).
Regarding applicants claim 5-8, 11-14, 22, Salman et al. do not appear to disclose the composition of specific precipitates however substantially identical materials treated in a substantially identical manner are expected to have substantially identical structures.  Given that both applicants and Salman et al. disclose the selective laser melting of a 316L powder (Salman et al. Table 1, present specification at page 23 paragraph 3 and page 28 - section 1.1.1), the resulting composition would be expected to contain precipitates of substantially identical composition (MPEP 2112 V).
Regarding applicants’ claims 9, 10, 15, and 21, while Salman et al. do not appear to disclose the introduction of the elements necessary to obtain the claimed precipitate compositions, each claim limits a specific optional element of a parent claim and is thus not required where at least one element of the parent claim is satisfied as discussed above. Therefore the requirements of claims 9, 10 15, and 20 are met given the disclosure of a precipitates that is  M, M’ or M’’.  
Regarding applicants’ claim 16-18, Salman et al. disclose a proportion of precipitates and precipitate size overlapping that claimed by applicants’ (page 208 column 1 and Table 1). See MPEP 2144.05 I.
Regarding applicants’ claim 19, Salman et al. do not appear to disclosed the density of the precipitates however substantially identical materials treated in a substantially identical manner are expected to have substantially identical structures.  Given that both applicants and Salman et al. disclose the selective laser melting of a 316L powder (Salman et al. Table 1, present specification at page 23 paragraph 3 and page 28 - section 1.1.1), where both disclose the resulting composition to have an austenitic structure with substantially identical grain sizes, the resulting distribution of precipitates would be expected to be substantially identical and include a matrix comprising between 2 and 100 precipitates per cubic micrometer. (MPEP 2112 V).
Regarding applicants’ claim 23, Salman et al. disclose a austenitic microstructure (section 3.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784